FILED
                                                                           IN THE OFFICE OF THE
                                                                        CLERK OF SUPREME COURT
                                                                            DECEMBER 22, 2022
                                                                         STATE OF NORTH DAKOTA



                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA

                                2022 ND 238



Terri Washington,                                    Petitioner and Appellant
      v.
Job Service North Dakota,                           Respondent and Appellee
      and
South West Multi County Correctional Center,                      Respondent



                                No. 20220269

Appeal from the District Court of Stark County, Southwest Judicial District,
the Honorable Rhonda R. Ehlis, Judge.

AFFIRMED.

Per Curiam.

Terri Washington, Dickinson, N.D., self-represented, petitioner and appellant;
submitted on brief.

Michael T. Pitcher, Assistant Attorney General, Bismarck, N.D., for
respondent and appellee; submitted on brief.
                        Washington v. Job Service
                              No. 20220269

Per Curiam.

[¶1] Terri Washington appeals from a district court judgment affirming Job
Service’s decision to deny her unemployment benefits. Washington argues that
she was unlawfully terminated by her employer’s board of directors or its
chairperson, that she was disciplined twice for one instance of misconduct, and
that she was not afforded a fair hearing. We summarily affirm under
N.D.R.App.P. 35.1(a)(5).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1